Citation Nr: 0620058
Decision Date: 07/10/06	Archive Date: 09/01/06

Citation Nr: 0620058	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-05 797	)	DATE JUL 10 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1960.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from June and September 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the benefit sought on appeal.  

The veteran's claim was remanded in January 2005.  
Thereafter, in a decision dated February 28, 2006, the Board 
denied the veteran's claim.


VACATUR

A review of the claims file shows that after the January 2005 
remand, the Appeals Management Center (AMC) wrote a letter to 
the veteran dated June 22, 2005, in which it provided him 
with the notices required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, it does not appear that the 
veteran's attorney was ever sent a copy of that letter.  
Regarding the notices required by the VCAA, 38 U.S.C.A. 
§ 5103 requires that "the Secretary shall notify the 
claimant and the claimant's representative, if any, of the 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  Since this section requires that the veteran's 
representative be informed of the notices required by the 
VCAA, and this does not appear to have been done yet, the 
Board determines that this constitutes a denial of due 
process of law pursuant to 38 C.F.R. § 20.904(a).  Thus, the 
February 28, 2006 decision must be vacated.  A remand of the 
case for compliance with due process will be issued 
simultaneously with this vacation.  A new decision will be 
made as to the merits of the veteran's claim in a separate 
appellate decision to be issued in the future.





ORDER

The February 28, 2006, Board decision is vacated.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This vacatur does not constitute a decision 
of the Board on the merits of your appeal.





Citation Nr: 0605706	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and September 2001 rating 
decisions of the RO.

In December 2002, the veteran testified at a hearing before 
the Board, and a transcript of his testimony is of record.  

By May 2003 decision, the Board denied service connection for 
hypertension.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2004, the opposing parties submitted a Joint 
Motion for Remand (motion) to the Court, and by Order dated 
that month, the Court granted the motion and remanded the 
case to the Board for further action consistent with it.

In January 2005, the Board remanded this case to the RO for 
further developmental and procedural action.  The case in now 
again before the Board.


FINDING OF FACT

Hypertension did not have its onset in active service, did 
not manifest itself to a degree of 10 percent or more 
disabling in the year after discharge from active service, 
and is not otherwise related to service. 


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309(a) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Factual Background 

On enlistment examination in January 1957, the veteran's 
blood pressure was 138/76 sitting; no pertinent diagnosis was 
made.  In the corresponding medical history report completed 
by the veteran, he denied any history of high or low blood 
pressure.  The veteran was admitted for inpatient treatment 
in February 1957.  His blood pressure reading was 126/66 at 
that time.  During other inpatient treatment in November 
1958, his blood pressure was recorded as 138/70 and 120/80.  
In a February 1959 report of medical history, the veteran 
again denied any problem with high or low blood pressure.  He 
underwent a discharge medical examination in November 1959.  
Again, he denied any history of high or low blood pressure.  
His blood pressure measured 100/56 sitting.

VA outpatient records dated from March 1975 to November 2005 
reveal that the veteran's blood pressure was taken on 
numerous occasions during treatment for various conditions.  
These records show blood pressure readings as follows ( the 
Board has not recorded every blood pressure reading for the 
sake of brevity):

June 1977 - 140/90; June 1977 - 104/66; August 1977 - 140/90; 
September 1977 - 110/70; September 1977 - 120/90; July 1979 - 
114/80; April 1980 - 134/86; June 1980 - 130/80; May 1982 - 
134/80; July 1983 - 130/90.

In June 1986, the veteran presented with complaints of a cut 
on his right arm.  He also complained of bouts of evening 
headaches and sweats.  He was concerned about his blood 
pressure.  A review of systems included complaints of 
atypical chest pain.  The pertinent diagnosis was 
hypertension, essential versus labile.  On examination, blood 
pressure was 142/100.

A December 1993 treatment note indicates that the veteran's 
hypertension was well controlled.  

The veteran presented with complaints of hypertension and 
nerves in June 1994.  When he arrived, his blood pressure was 
120/71.  

In October 1997, blood pressure was 139/82.

An April 2000 medical notation indicated that the veteran had 
a history of hypertension that had its onset one to two 
decades prior.  The veteran was admitted for inpatient care 
in August 2000 with a diagnosis of chest pain, hypertension, 
hypercholesterolemia.  Blood pressure was 141/75.  During a 
work-up for a hemorrhoidectomy, doctors discovered that the 
veteran had unstable angina.  His blood pressure was noted to 
be well controlled on medication.  The veteran underwent a 
coronary artery bypass graft in September 2000.

F. Thomas, D.O., wrote a report in August 2001 indicating 
that the veteran had a long history of headaches and 
hypertension.

B.A. Martin, M.D., stated by letter dated in May 2002 that 
his former colleagues, Drs. B. Geringer and J. Koloja had 
treated the veteran.  Dr. Martin indicated that their former 
records and documentation reflected a long history of 
hypertension dating back to 1958 and that the veteran 
continued to have essential hypertension and multiple related 
complications.
At his December 2002 hearing before the Board, the veteran 
testified that he had hypertension was found but not treated 
in service.  He also indicated that after discharge, a 
physician in Manhattan, Kansas asked if he was receiving 
treatment for hypertension.  He indicated that he was told by 
post-service physicians that he should have received 
treatment for hypertension in service.  

A January 2003 blood pressure reading indicated blood 
pressure of 131/74.  In December 2004, the veteran's blood 
pressure was 176/81.  In February 2005, the veteran's blood 
pressure measurement ranged from 123/56 to 176/76.  In March 
2005, the veteran's blood pressure ranged from 115/74 to 
156/80.  In November 2005, the veteran's blood pressure 
measured 168/78.

Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including 
hypertension, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  Under the VA Schedule for Rating 
Disabilities a 10 percent rating is assigned for hypertension 
where diastolic pressure is predominantly 100 or more or 
systolic pressure is predominantly 160 or more or for an 
individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

Medical evidence in the claims file shows that the veteran 
currently has hypertension, and that matter is not in dispute 
in this case.  The Board notes that the existence of a 
present disability is a necessary condition, but not the only 
one, for establishing entitlement to service connection.  
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The remaining question before the Board is 
whether the veteran's current hypertension began in service 
or is otherwise related to service.

The service medical records are silent regarding a diagnosis 
of hypertension.  Indeed, there is no diagnosis of 
hypertension in the record until June 1986.  The Board is 
mindful of the veteran's testimony that he was told in 
service that he had high blood pressure; however, this is not 
corroborated by treatment records.  Rather, review of service 
medical records discloses blood pressure readings all within 
the normal range.  With the exception of one medical 
statement, which the Board finds of insufficient probative 
weight as explained below, there is no competent medical 
evidence of a nexus between the veteran's hypertension and 
service.  Thus, service connection for hypertension must be 
denied.  38 C.F.R. § 3.303.

The Board recognizes Dr. Martin's assertion that his 
colleagues' records indicated a history of hypertension 
dating back to 1958.  However, the Board finds Dr. Martin's 
statements to be of insufficient probative value for service 
connection purposes because the service medical records, 
including those dated later than 1958, reflect no diagnosis 
or treatment of hypertension.  Moreover, Dr. Martin's 
assertions appear to be based upon a history provided by the 
veteran and not upon a review of the record.  The Board notes 
that evidence consisting of information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Thus, because Dr. Martin's 
assertions are based on uncorroborated statements of the 
veteran, they do not constitute competent medical evidence.  
Dr. Martin did not disclose the type of records he reviewed 
and the date of the records, he did not provide copies of the 
stated records, and he did not supply any rationale for his 
conclusions.  For all of the foregoing reasons, the Board 
does not find the assertions of Dr. Martin probative of 
service connection, and service connection for hypertension 
will not be granted based upon them.  Concerning this, the 
Board notes that VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

In addition, the Board finds Dr. Martin's statement less 
credible than other evidence of record because it is 
inconsistent with that other evidence.  In this regard, the 
Board notes that it must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  "[D]efinitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the 
quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).

Dr. Martin indicated a history of hypertension dating back to 
1958.  In April 2000, a VA examiner indicated a history of 
hypertension that developed one to two decades prior.  The 
latter assessment is apparently based on a history provided 
by the veteran and contradicts information he provided to Dr. 
Martin.  In any event, the history provided by the veteran in 
April 2000 is more credible because it is consistent with the 
time frame of the first diagnosis of hypertension in the 
record, that is, June 1986.  Thus, the April 2000 assessment 
is more credible than Dr. Martin's because it "hangs 
together" in a consistent manner with other evidence of 
record.

Accordingly, the Board finds that the most probative evidence 
reveals a gap of about a quarter of a century between service 
and the first diagnosis of hypertension.  There is no 
competent and credible evidence linking hypertension to 
service.  Absent such a nexus, service connection for 
hypertension may not be granted.  38 C.F.R. § 3.303.  

Finally, with regard to whether service connection, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service, the 
Board notes that there is no evidence in this case of the 
existence of hypertension within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Board found 
above, hypertension was not diagnosed until many years after 
service, and it was not shown during the first post-service 
year.  Without a showing of hypertension in the first year 
after service, service connection cannot be granted for 
hypertension on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  
In reaching this determination the Board considered the 
benefit of the doubt doctrine, but finds that the objective 
evidence is overwhelmingly against the claim.  Because the 
evidence preponderates against the claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
Gilbert, 1 Vet. App. at 54.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in April 2001 and June 2005.  
Those letters advised the veteran of what information and 
evidence was needed to substantiate the claim decided herein 
and of his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decisions on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why the 
claim was denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the November 2005 supplemental statement of 
the case. 

The RO's June 2005 letter specifically told the veteran that 
VA needed the medical records from the private physicians 
which the Court ordered VA to attempt to get on remand.  The 
RO provided him with release of information forms for him to 
complete to enable VA to attempt to get those records.  
However, the veteran failed to return the release forms or 
otherwise respond to this request for information.  The Board 
concludes that the veteran was fully notified of the need to 
give to VA any evidence pertaining to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letters, the 
rating decisions on appeal, the statement of the case, and 
the supplemental statements of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran  notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file as are post service VA and sufficiently identified 
private medical records.  The record also contains records 
pertaining to the veteran's claim for Social Security 
Administration disability benefits.  The claimant has at no 
time referenced with specificity outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Under 38 U.S.C.A. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to a veteran if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the instant case, a medical examination need not be 
provided because there is no competent evidence that the 
veteran's hypertension may be associated with service.  Thus, 
and medical examination is unnecessary and not required by 
applicable law and regulations.  Id.; 38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4).  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claim in this 
decision.


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


